In an action to recover damages for negligence and/or breach of contract, the defendant appeals from an order of the Supreme Court, Queens County (Dunkin, J.), dated February 8, 1994, which granted the plaintiffs’ motion to amend the complaint to add another defendant and denied the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, the cross motion is granted, and the complaint is dismissed.
Whether this action is based on negligence or breach of contract, it is barred by the applicable Statutes of Limitation (see, CPLR 213 [2]; 214 [4]; Green Point Sav. Bank v Dan’s Supreme Supermarket, 199 AD2d 304). Consequently, the Supreme Court erred by granting the plaintiffs’ motion to amend the complaint and by denying the defendant’s cross motion for summary judgment dismissing the complaint. Sullivan, J. P., O’Brien, Altman and Goldstein, JJ., concur.